DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 17 are drawn to a method and apparatus for wireless communications at a channel engineering 2device, comprising: 3receiving, from a base station, control signaling triggering the channel 4engineering device to perform a first angle of arrival measurement for a first reference signal 5transmission by the base station and a second angle of arrival measurement for a second 6reference signal transmission by a user equipment (UE); 7transmitting, based at least in part on the control signaling, at least one angle 8of arrival measurement report that indicates the first angle of arrival measurement, the second 9angle of arrival measurement, or both; and 10receiving a control message that indicates a beam shaping configuration based 11at least in part on the at least one angle of arrival measurement report. Closest prior art of record, Sung et al. (US 9844077 B1), discloses beamforming based on angle of arrival which is derived from a reference signal. Mohlmann et al. (US 20160165548 A1) discloses a relay station determining angle of arrival. However, prior art of record fails to disclose either alone or in combination the details and steps of the communication between base station, channel engineering device and user equipment as claimed rendering the claims and their dependents allowable. Claims 9, 25 and their dependents are allowed for the same reasons, since they are drawn to the same invention claimed from the point of view of the base station rather than the channel engineering device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holt (US 20020196186 A1) discloses passive repeaters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637